Citation Nr: 0514418	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability characterized as migraines.  

2.  Entitlement to service connection for residual disability 
from sun exposure, to include skin cancer, actinic keratoses, 
acne rosacea, and a disorder manifested by a burning 
sensation in the eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada.  Specifically, in that decision, the RO, in pertinent 
part, denied service connection for a chronic headache 
disability characterized as migraines and for residual 
disability from sun exposure, to include skin cancer, actinic 
keratoses, acne rosacea, and a disorder manifested by a 
burning sensation in the eyes.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

A VA outpatient treatment record dated in March 2003 
indicates that the veteran's migraine headaches began during 
his military service in 1955 and that the veteran "has a 
well-grounded claim for migraine headaches."  In a separate 
statement dated in December 2004, the doctor reiterated his 
opinion.  Also included in the March 2003 outpatient 
treatment record is a notation that the veteran "has a 
well-grounded claim regarding skin cancers."  In the 
December 2004 statement, this doctor reiterated his opinion.  
It is not clear that the physician reviewed the veteran's 
claims folder or had access to the veteran's clinical folder.  

In this regard, the Board acknowledges that the service 
medical records reflect complaints of headaches in September 
1956 and November 1956.  The service medical records are 
negative for complaints of, treatment for, or findings of a 
dermatological condition.  Further, the separation 
examination conducted in August 1957 demonstrated that the 
veteran's head and skin were normal.  

Relevant post-service medical records do not reflect 
diagnoses of a chronic headache disability or a 
dermatological disorder (including one involving the skin 
surrounding the veteran's eyes) until many years after the 
veteran's discharge from active military duty.  In 
particular, an actual diagnosis of migraines was not made 
until March 2003.  In this regard, the Board notes that 
additional post-service medical records indicate treatment 
for chronic sinus and nasal congestion (including a suspicion 
of underlying probable chronic sinusitis) in November 2000 
and for probable recurrent sinusitis in January 2001.  In 
addition, the veteran received treatment for various skin 
disorders, including basal cell carcinoma, acne rosacea, a 
burning and itching facial rash, chronic facial dermatitis, 
rosacea involving some of the skin of the eyes or periorbital 
area (including chronic inflammation of the eyes and 
conjunctivitis), and actinic keratoses, only between December 
1988 and September 2003.  

The veteran has claimed that he is confident that ship logs 
from the USS Rankin would document his severe sunburn in 
Panama during the spring of 1956.  The most recent record of 
VA treatment that the veteran has received which is included 
in his claims folder is dated in September 2003.  

Accordingly, the case will be REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain the 
following records: the veteran's service 
personnel records and the unit histories 
and ship logs for the USS Rankin from 
March to May, 1956.

2.  Also, the RO should obtain records of 
headache and skin treatment that the 
veteran has received at the VA Medical 
Center in Reno, Nevada since September 
2003.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

3.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any chronic 
headache disability that he may be found 
to have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests should be conducted.  All pertinent 
pathology, which is found on examination, 
should be noted in the report of the 
evaluation.  The examiner should express 
an opinion as to whether there is a 
50 percent or greater probability that 
any diagnosed chronic headache disability 
found on examination is associated with 
the veteran's active military service.  
The examiner should review the claims 
folder and should reconcile any opinion 
with the service, and post-service, 
medical records as well as the veteran's 
treating VA physician's March 2003 and 
December 2004 opinions.  

4.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
residual disability from sun exposure, to 
include skin cancer, actinic keratoses, 
acne rosacea, and a disorder manifested 
by a burning sensation in the eyes that 
he may be found to have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  All pertinent pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
The examiner should express an opinion as 
to whether there is a 50 percent or 
greater probability that any diagnosed 
residual disability from sun exposure, to 
include skin cancer, actinic keratoses, 
acne rosacea, and a disorder manifested 
by a burning sensation in the eyes found 
on examination is associated with the 
veteran's active military service.  The 
examiner should review the claims folder 
and should reconcile any opinion with the 
service, and post-service, medical 
records as well as the veteran's treating 
VA physician's March 2003 and December 
2004 opinions.  

5.  The RO should then adjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



